 In the Matter of TooLCRAFTCORPORATIONandDIE AND TOOLMAKERSLODGE113,INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 13-CA-301.-Decided December 13, 1950DECISION AND ORDEROn July 21, 1950, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Reportand asupporting brief.The Board 1 has reviewed the rulings made by theTrial Examinerat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions and modificationsnoted below.We agree with the Trial Examiner that the Respondent refused torecognize and bargain with the Union, in violation of Section 8 (a)(5) and 8 (a) (1) of the Act. However, we find that the Respondent'sunlawful conduct began, not on May 1, 1949, as found by the TrialExaminer, but on February 22,1949, when the Respondent first clearlyindicated to the Union that it would not negotiate with that organiza-tion concerning the execution of a new contract or therenewal of itscurrent agreement?'Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers inconnection with thiscase to a three-member panel[Members Houston,Murdock,and Styles].' In establishingMay 1as the date of the Respondent's initial unlawful refusal to bargain,the-Trial Examiner apparently relied onthe testimony of the Union's representative thatthe Respondentmet with theUnion and honored the existingcontract with thatorganiza-tion untilthe contractterminated on April30.However,the Respondent's letter of Febru-ary 22, 1949,which forestalled the operation of the automatic renewal clause of the existingagreement,clearly expressed the Respondent's intention to refuse recognitionto the Union,and its refusal,on and after that date,to bargainwith the Unionconcerning a new contractor the renewalof the existingagreement,was violative of the Act.Cf.United StatesGypsum Company,90 NLRB 964;Old Town Shoe Company,91 NLRB 240.92 NLRB No. 102.655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent excepts to the finding that its refusal to. bargainwas unlawful, principally on the ground that it had a good. faithdoubt as to the Union's majority status. In support of this exception,the Respondent asserts that a number of employees expressed dis-satisfaction with the Union; that the Respondent believed certainemployees had left its employ because of a desire to terminate theiraffiliation with the Union; and that the Respondent timely requestedthe Union to reestablish its representative status by Board certifica-tion, and offered to consent to an election for that purpose.We findno merit in these contentions..The Union's majority status was established by Board certificationon June 24, 1947. The continuation of this status is presumed con-clusively for a reasonable period, usually 1 year after certification,and indefinitely thereafter until rebutted .sWe do not believe thatthe circumstances relied on by the Respondent were sufficient to rebutsuch presumption of continued majority status. It is significant thatthe alleged dissatisfaction of the employees did not result in anattempt to change or eliminate their bargaining representative by arival union or by a decertification petition 4Nor did the Respondent,while asserting that it desired a Board certification to resolve itsalleged doubt, seek to file an employer petition for that purpose, al-though fully aware of the availability of such procedure.As werecently held, under like circumstances :... the Respondent's refusal to invoke the processes of the Actto resolve its alleged doubts as to the Union's continuing represen-tative status, indicates that these professed doubts were not raisedin good faith, but were motivated by a desire to avoid collectivebargaining.'The Respondent's alleged good faith doubt as to the Union's repre-..sentative status is further impugned by its letter to the Union, datedMay 11, 1949.As set forth in the Intermediate Report, the Respond-ent, in the course of that letter, detailed the economic burdens which'it claimed to have resulted from its last contract with the Union, andadded : "It is for these reasons that we were obliged to terminate ourcontract and withdraw recognition from the Union."Under all the8United States Gypsum Company, supra; N. L. R. B. v. Whittier Mills Company,et al.,111 F. 2d 474 (C. A. 5).4N. L. R. B. v. Irnolt Motor Co.,173 F. 2d 597 (C. A. 7).5United States Gypsum Company, supra.We do not adopt the implication of the TrialExaminer that the Respondent was "required" to file a petition.Rather, as noted above,we find that the Respondent's refusal and failure to invoke the Board's processes constituteindiciaof its lack of good faith.Cf..Heider Manufacturing Company,91 NLRB 1185.,The Respondent's reliance on the advice of its counsel that the Act "did not impose anexpress duty" upon it to file such petition is clearly no defense. SeeWest Texas UtilitiesCompany, Inc.,85 NLRB 1396, enfd. 184 F. 2d 233 (C. A. D. C.) ;General Motors Corpo-ration,81 NLRB 779. TOOLCRAFT CORPORATION657circumstances, we conclude, as did the Trial Examiners that the Re-spondent's refusal to bargain was not motivated by any good faithdoubt as to the Union's majority status, but by a desire to avoid whatit considered the onerous consequences of its statutory obligation tobargain.The Respondent also contends that the Union did not in fact repre-sent a majority of the employees concerned, and that the Unionabandoned its representation of these employees.With regard to theformer, we have found above that the circumstances herein were insuffi-cient to rebut the presumption of majority status arising from theUnion's certification.Moreover, as recently as April 1948, a substan-tial majority of the employees authorized the Union to sign a union-security contract, and even after the termination of that contract inApril 1949, all the employees in the unit continued to pay dues to theUnion.Accordingly, we find, like the Trial Examiner, that at alltimes here material the Union represented a majority of the employeesin question.'With respect to the alleged abandonment by the Union,the Employer's own attitude made it futile for the Union to attemptto meet with it,$ and by the filing of charges with the Board, the Uniondemonstrated that it was not abandoning the employees concerned .9Under all the circumstances, we find that the Respondent, by ref us-ing to bargain collectively with the Union on and after February 22,1949, violated Section 8 (a) (5) and 8 (a) (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, Toolcraft Cor-poration, Chicago, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :eAs it appears that the Union may have been aware that the Respondent-allegedly ques-tioned the Union's majority status before February 22, 1949, we do not adopt the TrialExaminer's finding that the failure to mention this alleged doubt in its letter to the Unionon that date rendered such reason an "afterthought."Nor do we adopt his determinationthat the Respondent'smere contemplation of a wage decrease shortly after the unioncontract expired proves that the Respondent's refusal to bargain was motivated by economicconsiderations.7In so finding,we do not pass upon the propriety of the Trial Examiner's refusal toconsider designations of the Union made during the term of the union-security contract.8Cf.Old Town Shoe Company, .supra.' Cf.Intertown Corporation(Michigan),90 NLRB 1145.In connection with the allegedabandonment,the Respondent,in its brief,points to a letter to it from the Union, datedJuly 12, 1950,requesting a bargaining conference,and the Respondent's answer, dated'July 10, 1950,refusing this request in the absence of proof of majority status.This corre-spondence,even assuming it is properly before us,clearly does not establish that theUnion at any time abandoned the employees concerned. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Refusing to bargain collectively with Die and ToolmakersLodge 113, International Association of Machinists, as the exclusiverepresentative of all toolroom employees at the Respondent's Chicago,Illinois, plant, excluding all other employees, guards, and supervisorsas defined in the Act ;(b) In any other manner interfering with the efforts of Die andToolmakers Lodge 113,. International Association of Machinists, tobargain collectively with it on behalf of the employees in the aforesaidappropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Die and ToolmakersLodge 113, International Association of Machinists, as the exclusivebargaining representative of all the employees in the aforesaid ap-propriate unit, with respect to wages, rates of pay, hours of employ-ment and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement;(b)Post at its plant in Chicago, Illinois, copies of the notice at-tached hereto marked Appendix A.10 Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered.byany other material;(c)Notify the Regional Director for the Thirteenth Region, illwriting, within ten days from the date of this Order, what steps it hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL BARGAINcollectively, upon request, with DIE ANDTOOLMAKERS LODGE 113, INTERNATIONAL ASSOCIATION OFMACIIIN-10 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." TOOLCRAFT CORPORATION659ISTS, as the exclusive representative of all employees in the bar-gaining unit describedherein withrespect to wages, rates of pay,hours of employment,and other terms or conditions of employ-ment and,if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is :All toolroom employees at our Chicago,Illinois,plant,excludingall other employees,guards, and supervisors asdefined inthe Act.WE WILL NOT in any other manner interfere with the effortsof the above-named union to bargain collectively with us, or re-fuse to bargain with said union as the exclusive representativeof the employees in the bargaining unit set forth above.TOOLCRAFT CORPORATION,Employer. .Dated --------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Albert Gore,for the General Counsel.Mr. Phillip D. Goodmanof Chicago, Ill., for the Respondent.Mr. Eric B. Bjurmanof Chicago,Ill., for the Union.STATEMENT OF THE CASEUpon a charge filed on June 29, 1949, by Die and Toolmakers Lodge 113,International Association of Machinists,herein called the Union,the GeneralCounsel of the National Labor Relations Board, herein called the GeneralCounsel and the Board respectively,'by the Regional Director for the ThirteenthRegion(Chicago, Illinois)issued a complaint dated April 7, 1950, against Tool-craft Corporation,Chicago, Illinois,herein called the Respondent or the Com-pany, alleging that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1)and (5)and Section 2 (6) and(7) of the National Labor Relations Act, asamended,61 Stat. 136,herein called the Act.Copies of the charge,complaint,and notice of hearing thereon were duly served upon the Respondent and theUnion.With respect to the unfair labor practices,the complaint alleged in substance :(1)That all employees in the toolroom of Respondent'sChicago plant except'The representative of the General Counsel at the hearing is also referred to as theGeneral Counsel in this Report. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical, supervisory, and all other employees of Respondent constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act; (2) that at all times mentioned in the complaint,the Union has been the exclusive representative of all employees in the above-described unit; (3) that on February 22, 1949, and at all times thereafter,the Respondent has refused to bargain collectively with the Union as the ex-clusive representative of the employees in the aforesaid appropriate unit; and(4) by the foregoing conduct, Respondent has engaged in and is engaging inunfair labor practices violative of Section 8 (a) (1) and (5) of the Act.In its answer duly filed herein, the Respondent admitted: (1) The jurisdic-tional facts set forth in the complaint as to the nature and extent of the Re-spondent's business in interstate commerce; (2) that the Union, at all timesmaterial to the issues, was a labor organization within the meaning of Section2 (5) of the Act; and (3) that the unit as set forth in the complaint is appro-priate within the meaning of Section 9 (b) of the Act, but denied the commis-sion of any unfair labor practices.The defense is that the Respondent had a bona fide doubt that the Union rep-resented a majority of its employees in the unit, and that because of this doubt,it refused to bargain with the Union until the Union proved its majority status,and. that in view of all the circumstances existing at the time, it was justified inits refusal to bargain.Pursuant to notice, a hearing was held May 1-3, 1950, at Chicago, Illinois,before David F. Doyle, the undersigned Trial Examiner duly designated by theChief Trial Examiner. At the hearing, the General Counsel and the Respondentwere represented by counsel and the Union was represented by its grand lodgerepresentative.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was accorded allparties.At the close of the hearing, the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof as to dates and minorvariations and reserved ruling on the Respondent's motion to dismiss the com-plaint.The motion is hereby denied for the reasons hereinafter set forth.Allthe parties were afforded opportunity to present oral argument at the close ofthe hearing and to file briefs and/or proposed findings of fact and conclusionsof law with the undersigned. Counsel for the Respondent presented oral argu-ment and later submitted a brief ; counsel for the General Counsel waived oralargument but submitted a brief.Both briefs have been carefully considered.-Upon the entire record in the case, and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTooleraft Corporationis anIllinois corporation having its principal office andplant at Chicago, Illinois, where it is engaged in the manufacture of tools, dies,jigs, and gauges, and such related items as a handy sander anda farmscraper.Respondent, in the course and conduct of its business and in the operation of itsplant, annually purchases and uses raw materials valued in excess of $40,000,of which approximately 20 percent is purchased from points outside the State ofIllinois,'and annually sells and ships quantities of its finished products valuedin excessof $100,000 to its customers in various States.Approximately 25 per- TOOLCRAFT CORPORATION661cent of the finished products,so sold, is shipped from its plant in Chicago, Illi-nois, to customers in other States.Respondent has conceded,and the under-signed finds,that the Respondent is engaged in interstate commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDie and Toolmakers Lodge 113, International Association of Machinists, is alabor organization admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. History of bargaining in the unit up to the alleged refusal to bargainOn June 16, 1947, the Regional Director for the Thirteenth Region conducted aconsent election in Case No.13-R-4467,pursuant to an agreement executed bythe Respondent and the Union.Results of this election were as follows :Number of eligible voters-------------------------------------26In favor of the Union-----------------------------------------13Against Union-----------------------------------------------11Challenged ballots--------------------------------------------1Valid votes counted plus challenged ballots---------------------25On June 24,1947, the Regional Director issued a consent determination of rep-resentatives in which he determined that the Union was the exclusive represent-ative of all the employees in the union.After three or four collective bargainingconferences between representatives of the Respondent and the Union,the parties,onJuly 3,1947, executed an agreement,hereinafter called the first contract, inwhich the Union was recognized as the exclusive representative of the employeesin the unit for the purposes of collective bargaining.The contract by its termscovered rates of pay, hours of work, and other conditions of employment. Thiscontract also contained a provision entitled"union membership"which providedthat all regular employees would be required to be, and remain,members ingood standing in the Union as a condition of employment, and that all new em-ployees would be deemed regular employees after employment for 30 days, andrequired to be members in good standing in the Union thereafter.On April 16,1948, the Board conducted an election in Case.No. 13-UA-579 onthe proposition of authorizing the Union to execute a union-shop contract withthe Respondent.This election was held pursuant to a consent agreement of theparties.In this election,the vote was as follows : .For authorizing the Union-------------------------------------14Against authorizing the Union--------------------------------3Valid votes counted------------------------------------------17In May 1948 the Respondent and the Union entered into collective bargainingnegotiations relative to a new contract.After several conferences,agreementby the parties was finally reached on August 20,1948, and a new contract, here-inafter referred to as the second contract,was executed on that date. Section 1of this contract entitled "union membership,"was substantially the same as thesection on this subject in the first contract.This second contract was negotiated and agreed upon in much the samefashion as the first contract.The negotiations of the Union and this particular 662DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent followed a procedure used by the industry in the Chicago area. Inthat area, the Union is bargaining representative of several thousand machinistsand apprentices working in the toolrooms and machine shops of many employers.The testimony in the case is that many of the employers are members of the Tooland Die Institute.The latter organization exists for purposes other than theconduct of labor relations, but a subcommittee of the Tool and Die Institutenegotiates annually with the Union for the purpose of setting a pattern forChicago area shops on wages, hours, and conditions of employment in the tooland die industry.These negotiations ultimately result in agreement on thesesubjects.The agreement thus reached is not considered binding on the membersof the Tool and Die Institute, or anyone else, but it serves the purpose of settingan over-all pattern for bargaining in the area.After agreement is reachedin the Tool and Die Institute negotiations, the Union and the individual em-ployers negotiate, and reach agreement on the individual shop basis. In manycases, the pattern is satisfactory to the parties and is adopted as the individualcontract ; in other cases the pattern with appropriate modifications is embodiedin a contract.In the negotiation between the parties hereto, leading to the first and secondcontract, the above procedure was followed, and this procedure has bearing onthe conduct of the parties in this proceeding, because, as it will hereinafterappear, at one point in the controversy the Union took no action in regardto the Respondent, but awaited the outcome of the Tool and Die Institutenegotiations.Labor relations between the ,Union and the Respondent appear to have beennormal until the execution of the second contract.That instrument, however,contained one feature that later occasioned disagreement.The Tool and DieInstitute negotiations in the spring of 1948 were long and protracted.How-ever, the pattern when finally agreed upon provided for an increase in pay foremployees retroactive to May 1, 1948. In the Toolcraft negotiations in the sameyear, the parties evidently bargained on the feature of retroactive pay, with theUnion finally accepting a contract providing for pay retroactive to July 22, 1948.As will appear hereafter, this feature of the contract apparently was not satis-factory to the men or union officials and later became a cause of friction.However, the parties appear to have had amicable relations up to the springof 1949, when the second contract by its terms required renewal, modification,or termination.On this subject, the second contract provided that it "shallcontinue until April 30, 1949, and from year to year thereafter unless writtennotice is given by either party hereto, to the other, on or before sixty (60) days.prior to April 30, 1949, or April 30th of any subsequent year...."The complaint alleges that on February 22,'1949, and thereafter, the Respond-ent refused to bargain with the Union, the certified bargaining representativeof the employees in the unit.The defense of the Respondent is that at this time it held a bona fide doubtthat the Union represented a majority of the toolroom employees, and that underthe circumstances it was justified in refusing to bargain.B. The alleged refusal to bargain and the Company's alleged doubt ingoodfaithas to the majority status of the UnionThe principal witnesses of both parties at the hearing were the persons whohad represented the Union and the Company in the conferences, negotiations,and ,dealings which took place in the spring of 1948 and 1949. In these meetings, TOOLCRAFT CORPORATION663Chester Hycner, business representative, was practically the sole representative"of the Union.For a short period of time, Business Representative RudolphPaquet assisted Hycner. The representative of the Respondent, and practicallyits sole representative, was its president, Walter P. Peterson.At times he wasassisted by his counsel, who presented the Respondent's case, Phillip D. Good-man.Peterson died on January 16, 1950; thus the Respondent was deprived ofhis testimony at the hearing.Because Hycner is the only surviving witness to several of the incidents andconferences hereafter related, and because of his exclusive representation ofthe Union, his testimony is of the highest importance.Paquet testified as tothe relatively few incidents within his knowledge.Goodman, counsel for the Respondent, and Hazen, its secretary, testified aswitnesses, furnishing the Respondent's position as to various incidents andconferences.The versions of the incidents and conferences furnished by all the witnesseswere substantially the same as to important features, such as the positionstaken by the Union and the Company at various times, and the events leadingup to the refusal to bargain.The witnesses differed only as to minor pointsdealing with the exact words which were spoken by representatives of theparties and other relatively minor details.The undersigned is convinced thatall the witnesses testified credibly in general and that the minor variations intheir testimony can be attributed to the unreliability of memory.At the timethe witnesses testified, they were 14 months removed from some of the events.The undersigned has reconciled the testimony of all witnesses as far as possiblein reaching the findings of fact herein contained.Testimony which the under-signed rejected is noted in this Report.The facts established by the testimony are very clear. It is in the inferences,which the parties drew from the facts, that the parties are in disagreement.This disagreement is sharp, and springs from the defense which is based onthe bona fide doubt of the Respondent as to the majority status of the Union inthe unit.Respondent claims that the facts prove the genuineness of its doubt,while the General Counsel argues that the same facts establish that the doubtexpressed by the Respondent was not genuine.Chester Hycner was presented as a witness by the General Counsel.Hetestified that during the period beginning March 1, 1947, and ending January15, 1950, he served as local representative of Die and Toolmakers Lodge 113,International Association of Machinists.This was an elective position whichwas terminated when he was defeated in an election held within the Union onDecember 9, 1949.At the time that he testified, he was employed by MastersMachine and Tool Company of Chicago, Illinois.He was a member of theUnion prior to his employment by the Union in an official capacity, and heremained a member after his term of office expired.Hycner testified that as the 60-day period of, the second contract approached,in the ordinary course of the mail the Union received a letter from the Company,signed by Walter P. Peterson, president, dated February 22, 1949.This letterread as follows :Attn : Messrs : Chester Hycner and Rudy PaquetIn accordance with the provisions of Paragraph Eleven (11) of the col-lective bargaining agreement entered into between our Company and Dieand Tool Makers Lodge #113, dated July 22, 1948, you are hereby notifiedthat the Toolcraft Corporation desires to terminate this agreement effective 664DECISIONSOF NATIONALLABOR RELATIONS BOARDas of April 30, 1949.Accordingly, you are hereby advised that after April30, 1949, we will not recognize your union as bargaining agent for our tool-room employees.Will you kindly acknowledge receipt of this notice of termination at yourearliest convenience.,On February 24, 1949, the Union over the signature of its recording secretarysent a letter to the Company.The Union's letter read as follows :GENTLEMEN: We are herewith giving you sixty (60) days notice ofour intent to modify the contract currently in effect between your companyandDie and Toolmakers Lodge 113, International Association ofMachinists.Enclosed is a copy of our proposed agreement whichis beingsubmitted for your perusal prior to the. commencement of negotiations.We should like to confer with you as soon as possible, so that we maybe in complete accord on the expiration date of our present agreement.After this exchange of letters, Hycner called Goodman and Peterson andfinally arranged a conference with Peterson for March 23, 1949.1.The conference of March 23, 1949, between Hycner and Peterson ;the allegeddissatisfaction of the men ; the discussion of petitionsHycner testified that on March 23, 1949, he conferred 'with Peterson at thecompany offices concerning the exchange of letters mentioned above.Peter-son told Hycner that there were a number of employees in the unit who hadinformed Peterson that they were not being properly represented by the Union,and that they no longer wished to be represented by the Union. PetersontoldHycner that he doubted that the Union. represented a majority of theemployees in the unit, and for that reason the Company would not recognizeor bargain with the Union after the expiration of the second contract. Peter-son requested the Union to file a petition for certification so that an electionmight be held and indicated that the Company would consent to an election.He asked Hycner how the Company, on its own initiative, might obtain anelection.Hycner told Peterson that his attorney could tell him how to proceed toobtain an election, but that, as far as the Union was concerned, it would.notfile a petition for certification of representatives because the international hada policy of not granting such requests in the Chicago area. This policy wasbased on the premise that if the Union granted Peterson's request, other em-ployers in the Chicago area with whom the Union had contractualrelationswould also request the Union to reestablish their majority status in an election.Hycner told Peterson that if the latter desired to file a decertifcation petition(the witness obviously meant RM petition), it was satisfactory to the Union.Both men discussed the fact that some men in the unit were dissatisfied witlltheUnion.Peterson said that some of the men had complained to him.Hycner admitted that in the final 6 months of the second contract,employeesOsiekowski, Borowick, and Johnson had complained. to him about the way theUnion conducted their affairs.At the conference, Peterson and Hycner dis-cussed this dissatisfaction.Peterson suggested to Hycner that aninformalelection be conducted by Hycner and himself, but Hycner did not accept thissuggestion, and the substitute procedure was not thereafterdiscussed inthat conference. TOOLCRAFT CORPORATION665Hycner testified that at this time there were approximately 10 men in theunit.Payrolls of the Company, later introduced into evidence, conclusivelyestablish that for the payroll period ending February 25, 1949, and April 29,1949, there were 9 employees in the unit.In this conference,Hycner asked Peterson if he would agree to pay the wagescale which would be established by the negotiations,between Tool and DieInstitute and the Union,which were then being conducted.Peterson answeredthat he might pay the scale,if it was not $2.50 per hour,as asked in the Union'sproposed contract.Since neither Hycner nor Peterson knew what the outcomeof the Tool and Die negotiations would be,this subject was not pursued further.Hycner, on behalf of the Union,informed Peterson that the Union was stillthe representative of a majority of the men.On cross-examination,Hycner stated that he made no effort at this time to findout if the Union was,at that time,the representative of a majority.He basedhis claim of majority status to Peterson on the fact that it was his understandingthat the Union was the certified representative "until decertified."Hycner alsotestified that none of the dissatisfied men took any steps to withdraw from theUnion, pointing out the fact that the contract between the Union and Employerbad a provision for union security.Records of payment of dues by the nineemployees in the unit,which will be referred to hereinafter,show that all ninemen were members of the Union in good standing, and that these men continuedpaying dues as members of the Union long after the second contract had expiredby its terms.On cross-examination,Hycner testified that the Respondent did not refuse torecognize,deal, or bargain with the Union,until after the expiration of thesecond contracton April 30, 1949.On cross-examination,Hycner was questioned about his efforts to obtain theretroactive pay, hereinbefore mentioned, for the men in the form of a Christmasbonus in December 1948 and about several men quitting simultaneously in Janu-ary 1949.He testified he had no recollection of these incidents.Testimony con-cerning these incidents was received from other witnesses and is related here-after.Afterthis conference,there appears to have been no contact for a time betweenthe Union and the Company.Hycner explained that the negotiations between theUnion and the Tool and Die Institute were going forward and that the Uniontookno action in regardto Toolcraftpending the outcome of these negotiations.The Union and the Institute reached final agreement in their negotiations onMay 17, 1949.During this period of inactivity,the parties permitted the secondcontract to expire according to its terms on April 30, 1949.2.The proposed wage cut of May 2, 1949The next meeting of the Company and the Union occurred around May 2, 1949.The witnesses for the General Counsel on this point were James Fred Hayner,former superintendent of the plant,and Hycner.Hayner testified that at the time of the hearing, he was employed by the ThreeStar Manufacturing Company as a tool and die maker,and that he had beenemployed by Toolcraft from October 1947 to approximately May 1, 1949.He wasfirst employed by the Respondent as a tool maker, but on February 1, 1948, waspromoted to foreman of the toolroom,and on July 1, 1948,to the position of plantsuperintendent.As superintendent,he had charge of all employees of the Com-pany except office workers.929979-51-vol. 92-44 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayner testified that on the last Friday in April 1949,Peterson summonedhim to the company office.When he reached the office, Peterson and Goodmanwere discussing a proposed wage cut for all toolroom and production employees.He was questioned as to the probable reaction of employees in the toolroom to awage cut of 15 cents an hour.He gave as his opinion that the good men wouldquit rather than take a. cut, but that the less efficient workers would accept it.After some discussion,Hayner gathered the impression that Peterson authorizedhim to broach the subject to the men on the following Monday morning.Haynertold the conferees that he thought he could "sell the cut to the men."On Monday morning, May 2, 1949, Hayner told the union steward in the tool-room about the proposed wage cut, and then held a meeting of toolroom employeesand production workers at which he told the men of the proposed cut. Shortlythereafter,Hycner and another union representative appeared at the toolroomand addressed a meeting of the men.On the next day, Peterson told Hayner that his wages as superintendent wereto be cut $25 a week.Hayner immediately told Peterson to get another super-intendent as he quit,effective at the end of the week or as soon.as he couldinstruct a successor in his duties.On cross-examination,Hayner testified that he was and had been a memberof Local 113 since 1946,and that Hycner had been instrumental in obtaining hispromotions by the Company.At the meeting with Peterson and'Goodman, thefinancial situation of the Company and the necessity for the wage cut had beenexplained to him.-Hayner testified that he had been present part of the time at the conferenceof Peterson and Hycner on March 23,1949.He stated that after Hycner leftthat meeting,Peterson said to him,"I will get rid of that guy and his kind if itis the last thing I do."Hayner was sworn as a witness after the close of both the Respondent's andGeneral Counsel's direct case.He was permitted to testify at that time on thebasis of the General Counsel's explanation that Hayner's knowledge of eventswas unknown to the General Counsel prior to the start of the hearing.The wit-ness impressed the undersigned as being interested in assisting the Union by histestimony,either out of gratitude to Hycner for managing his promotions, orfrom resentment toward Peterson for cutting his wages,which effectively termi-nated his employment.The undersigned credits the testimony of the witness asto the facts that he discussed a wage cut with Peterson and Goodman and in-formed the employees of the proposed wage cut and saw Hycner and the otherrepresentative of the Union at the plant.However, the undersigned does notcredit the witness as to the alleged statement made by Peterson at the close of theMarch 23 conference.That statement appears to be born of spite.As to this incident,Hycner testified that on the particular Monday morning,he was notified by the shop steward of the proposed wage cut and that he imme-diately went to the plant.At the.plant he talked to the employees individuallyand then held a meeting of the employees.Peterson was not at the plant when Hycner arrived,but Peterson's secretarywas informed of Hycner's arrival and called Peterson on the phone.In the tele-phone conversation that followed,ltycner protested the wage cut,and Petersonand Hycner became embroiled in a heated argument. Peterson ordered Hycnerout of the shop, stating that he had no right to go into the plant without per-mission or to interrupt the men during working hours.After talking to Peterson,Hycner called Goodman, attorney for the Company,who told Hycner that he TOOLCRAFT CORPORATION667would talk to Peterson about not making the wage cut effective.On the nextday, Goodman called Hycner and stated that the wage cut would not become effec-tive.At the end of the week,the employees were paid at the rate of the secondcontract,the rate prevailing prior to the talk of the wage cut.Neither the charge, nor the complaint,alleges a refusal to bargain based on theaction of the Company in regard to this proposedwage cut.Atthe hearing, allparties adduced evidence as to the incident as being an event in the course of nego-tiations between the parties.At the hearing,the General Counsel made no claimthat this incident constituted an independent refusal to bargain. From the testi-mony, it appears that there is a question as to whether Peterson authorizedRayner to inform the employees of the proposed wage cut, or whether in factsuch a wage cut was authorized.Goodman in his testimony, referred to laterherein, denies both propositions.The question was raised by the testimony butwas not thoroughly litigated,and as stated,not pleaded.For these reasons,the undersigned will make no finding on this incident as constituting an inde-pendent refusal to bargain,but will consider the incident as bearing on the issueof the Respondent's good faith.3.Mass withdrawal of employees January 1949Rudolph Paquet, business representative of the Union,was presented by theGeneral Counsel as a witness.He testified that at the time of the hearing, hewas employed as business representative for the International Brotherhood ofElectricalWorkers, AFL.He stated that he had been business representativeof the Union of which he also was a member.He was business representativefrom July 1945 to January 15, 1950, at which time his services were terminatedbecause of his defeat in a union election.This witness testified that he had participated in Toolcraft negotiations throughthe years,which is evidenced by the fact that he signed both of the labor con-tracts previously referred to.He stated,however, that Hycner was the prin-cipal representative of the Union in charge of the Toolcraft contract after July1948, and that after that date, he had very little to do with Toolcraft.However, inDecember 1948 or January 1949, an incident occurred which required his action.At that time,the superintendent of Toolcraft,a man by the name of Martin,accepted a position in another plant.At the time Martin changed his employ-ment, Martin planned to take with him to his new employer five or six tool anddie makers from Toolcraft.When Peterson learned of Martin's plan to takeemployees with him, Peterson called Paquet.Paquet went to the plant andcalled a meeting of the toolroom employees at a tavern near the plant.He ad-dressed the employees and urged them to stay with Toolcraft._Due to his efforts,one or two of the tool makers stayed with the Respondent,and only about threeemployees left with Martin to accept employment with the other company.Paquet also testified that he took part in the final negotiations with Toolcraft.During the middle of March,Hycner requested his assistance in the Toolcraftnegotiations because Hycner was not getting along with Peterson.Paquet testi-fied that after Hycner's request,he first called Goodman.When he askedGoodman what was.wrong, Goodman said that the Respondent doubted thatthe Union represented a majority of the employees in the unit and thereforewas refusing to recognize or bargain with the Union until the Union had provenitsmajority.Paquet thereupon asked Goodman if it would be all right forhim to call Peterson.Goodman agreed.Paquet then called Peterson who said 668DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Chester Hycner had been rough in his dealings with Peterson,but thatPaquet and himself had always had friendly relations and that he was willingto sit down and discuss the situation with Paquet.Peterson explained thathe was just about to leave on a trip to Washington which would take 3 or 4weeks, and that when he returned,he would confer with Paquet.Paquet statedthat this conversation took place in late March.Evidently the Union did not press the Respondent for a period of approxi-mately 3 months,for Paquet testified that he did not call Peterson, after thelatter's trip,until late June or early July. In that period the second,contractexpired onApril 30, 1949,and the Tool and Die negotiations reached agreementon May 17, 1949.It should also be noted at this point that on June 29, 1949, J. J.Denny,grand lodge representative of the Union,filed the charge herein..According to Paquet,he next called Peterson in late June or early July forthe purpose of arranging a conference with him, but Peterson said that he wasbusy and suggestedthatPaquet call again in about a week. A week or solater, Paquet decided that he wouldgo to the Toolcraftplant and see Petersonwithout any appointment beforehand.When he.reached the plant, Petersonwas not in his office but was in the plant.Peterson was informed of Paquet'sarrival.When Peterson came to the office, he told Paquet that he should havecalled up before he came, as he was busy at that particular time. Paquetasked Peterson to set a date for a conference,and Peterson said, "call meup in a week or so."This completed Paquet's efforts in the Toolcraft matter, as he thereupon toldHycner that he had doneall that he could, andhe returned the situation toHycner.On May 11, the Respondent sent the following letter to the Union :MAY 11, 1949.GENTLEMEN:We haveyour letter of May 2, finally acknowledging ourletter of February 22 in which we exercised our prerogative to terminateour contract at the expiration of its term on April 30, 1949.The statements which you make in your letter are definitely erroneous.You have completely misconstrued the entire facts. In your fourth para-graph, you state that we asked for a guarantee that there would be nolabor trouble,and, in your third paragraph,you make reference to the factthat we were contemplating the receipt of a large order and had to assureour customer that there would be no labor dispute. To begin with, wedid not anticipate any labor trouble, and,secondly, we did not requestany guarantee.Furthermore,you again imply, as you have in the past, that we wouldadopt whatever program was established in the Tool&Die Institute Shops.You will recall that you made a similar effort about one year ago andattempted to urge that Toolcraft was a thember of the Tool & Die Instituteand was required to abide by whatever agreement the Institute Shops hadarranged with the Union.I wish to again set you right at this time.Tool-craft isnota member of the Tool&Die Institute and willnotbe bound TOOLCRAFT CORPORATION669by or involved in any contract which the Institute might make with Die and'ToolMakersLodge # 113.On August 20, 1948, against my better judgment and good business sense,I signed your contract which expired as of April 30, 1949.At that time,I made it crystal clear that if the ensuing year's business resulted in furtherlosses,we would be obliged to terminate our contract. I also stressed the-fact that we could not continue to lose money in our operations.You willrecall that in August, 1948, during the course of our negotiations, I expressedmy personal belief that the agreement proposed by your Union was totallyunrealistic in many important respects. I pointed out that the wage scaleimposed the requirement of paying rates which were completely unrelatedto the work being performed. Further, that such rates are responsible forplacing our industry in the non-competitive and embarrassing position whichit then found itself.During the period of time in question, our company:sustained very substantial losses and the fears which we envisioned at thattime have come to pass.It is for these reasons that we were obliged to.terminate our contract and withdraw recognition from the Union.You will also recall that on March 23, 1949, when you came to my office,I expressed a desire to have information concerning the procedure involvedin the holding of an election in our plant. Specifically I stated that I didnot object to Unions.My one specific complaint was that I could not con--tinue to pay Labor for unproductive days. You stated at that time,"Workers are entitled to a livable wage."You also added, "Clock punchersand not the employers are the ones who carry the present tax load."In-addition, you went on to say that you did notseehow the men would everconsent to taking a cut in salary, even though living costs were down.Atthat time, you expressed the fact that you would assist Toolcraft in obtain-ing work and that as a result of your effort, it would be necessary to employat least fifty additional men.This work was to be obtained from Govern-ment sources. I wish to add that I have in my file an entire transcript ofour conversation of March 23.I also wish to take this opportunity to advise you to refrain from entering.our plant in the future, unless express permission is granted to you forsuch purpose.You have made it a point to be a very disturbing influence.You have repeatedly violated all good decorum and have appeared at theplant in my absence and have walked through our shop making derogatory re-marks about me and displaying evidence of ill manners and improper con-.-duct.When you visited our plant last week and our foremen teasingly askedyou if you were looking for employment, you replied, "No, but before we'rethrough,Mr. Peterson will be !" I had no appointment with you at thattime.My secretary succeeded in reaching me and I told her that I probablywould be tied up for the balance of the afternoon. I asked her to tell youto call me. Inasmuch as our female office employees are not allowed inthe shop, she had the message relayed to you.When you telephoned, youagain displayed your ill manners.When I described my business appoint-ments for that afternoon and explained that I was scheduled to' consultwith my patent attorney and electrical engineer, you made the remark,"Before we are through with you, you won't have a place to make a 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatent." I wish to assure you that any further conduct or remarks of thischaracter will not be countenanced.In conclusion, I wish to remind you that our company has extended themaximum cooperation to the Union in all matters.We have followed manyof your suggestions ; we have taken people out of our plant and haveelevated them to important positions.All this was done in an effort toeffect a harmonious relationship with the Union. In consideration of this,you, on the other hand, have resorted to the exercise of improper conductand the making of derogatory remarks which were designed to injure theToolcraft Corporation.These reasons, as well as the impossible conditionswhich you have endeavored to impose upon us, have led to the terminationof our agreement. It is also our feeling that no purpose will be served bybecoming involved in any misunderstanding with the Union.If the em-ployees of this company desire to be represented by Died Tool MakersLodge #113 and an election is duty conducted by the 'National Labor Re-lations Board, in which the required majority vote in favor of your Union,you may be certain that we will, at such time, recognize your Union anddeal with you on behalf of such employees.(Emphasis supplied.)Hycner testified that after the pattern for wages was set in the Tool and DieInstitute negotiations on May 17, 1949, that he personally never went back to^the plant to confer with the Respondent.After Paquet's efforts, no furtherefforts were made to obtain recognition or negotiate a contract with the Com-pany.Robert Tauber, an employee in the toolroom of Respondent, also testified asa witness-for the General Counsel.He testified that he was a member of theUnion and employed by the Respondent as a tool maker. At the time of thehearing, there were six employees in the toolroom.Employees Randick andBorowick and himself had been with the Company some time ; the other em-ployees were Graves, who had been employed for about 1 month, Rubow, whohad started on Monday of that week, and Kearney, who had started thatmorning.These men at the time of the hearing comprised the unit in the tool-room.This witness stated that he had never expressed any dissatisfaction withthe Union.This witness testified that Superintendent Haynes told the employees of theproposed pay cut of May 2 at a meeting, and that, after that, the men called theUnion.During the same week, the men learned that the pay cut would notbecome effective.The Respondent presented two witnesses, Phillip D. Goodman, attorney forthe Company, and Rowland M. Hazen, secretary of the Company. Goodmanpresented the case for the Company and also testified as a witness.His testi-mony substantially corroborated, with some amplification, the narrative of eventsas furnished by Hycner.He testified that the Respondent had refused to recog-nize or bargain with the Union after April 30, 1949, the expiration date of thesecond contract, because the Respondent had a genuine doubt that the Unionrepresented a majority of its employees in the toolroom.He testified that Hycnerphoned him on March 1 or 2, 1949, and asked him about the letter dated February22, 1949, which Peterson had sent to,the Union. In this conversation, Goodman.told Hycner that Peterson had concluded that the Union had lost its majoritystatus in the toolroom and therefore the Company would not recognize orbargain with the Union after the expiration of the 'current contract, until theUnion proved that it represented a majority of the toolroom employees. In thisconversation, Hycner told Goodman that he would like an opportunity to talk TOOLGRAFT CORPORATION671with Peterson.Goodman agreed to this, and this talk became the conference ofMarch 23, 1949.Goodman testified that on March 23, 1949, Peterson phoned him saying thatHycner was at that time in Peterson's office discussing the matter of continuedrecognition.Peterson asked Goodman to explain the Company's position toHycner.Hycner then took the phone and Goodman again explained the Com-pany's position to Hycner.Goodman told Hycner that a number of employeesin the toolroom had expressed dissatisfaction with the Union, and that Petersonalso felt that the Union was responsible for the withdrawal of a number ofemployees from the toolroom in January of that year, and for that reason, theCompany was not recognizing the Union. Goodman told Hycner that he, per-sonally, also had doubts of the majority status of the Union, but that theCompany would be willing to continue to deal with the Union provided theUnion would establish it was the majority representative of the employees in thetoolroom.Goodman suggested that the Union file a petition for certificationof representatives, and stated that the Company would agree to a consent election.Hycner replied that it would be contrary to the policy of the local to file a peti-tion as it would set a precedent, and other employers in the tool and die industrymight be inclined to ask that similar petitions be filed.Goodman also testified as to events leading up to the withdrawal of theemployees in the toolroom at the time of Martin's resignation.He testified thatthe negotiations for the second contract were not concluded until August 20, 1948;that in these negotiations the Union asked for increased pay retroactive to May1, 1948.After considerable bargaining on the point, it was finally agreed bythe parties to make the increase retroactive to July 22, 1948.This was in thenature of a compromise.However, in the late fall of 1948, Hycner phoned Goodman saying that anumber of employees in the toolroom had complained about the fact that thepay increase was not retroactive to May 1, 1948, and that the employees feltthey had lost this amount of money.Goodman replied that the employeeshad lost nothing and that the Company had paid the employees all the wagesdue them under the contract.Hycner then asked Goodman if Goodman thoughtPeterson would pay the retroactive wages to the men as a Christmas bonus.Goodman referred him to Peterson on that subject.Rowland M. Hazen testified as a witness for the Respondent, as to Hycner'sand Peterson's conference on this subject.He testified that in the latter partof August, or the first of September 1948, Hycner came to the Toolcraft plantand conferred with Peterson in his presence.He testified that in this confer-ence,Hycner stated that he wanted to get the difference in pay between May 1and July 22, 1948, as a Christmas bonus for the men, and that Peterson toldHycner that the financial condition of the Company would not permit such abonus.In the conference, Hycner stated that the men felt that they wereentitled to it, and that if they didn't get it, they wanted to go to other shops.This witness testified that the next time the union representative came to theplant was in January 1949. At that time, about five or six employees quitsimultaneously.When this occurred, Peterson called Hycner who came out tothe plant.Peterson asked Hycner why all the men left in a body, and Hycnersaid he would investigate and find out.None of the employees who left everreturned to Toolcraft.This occurrence took place at the time that Martin, thesuperintendent, left the employ of the Company.Goodman testified that Peterson blamed the Union for themasswithdrawalof employees because Hycner had led the employees to expect a Christmasbonus, in the amount of the retroactive pay, which was not paid by the Company. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodman also testified as to the proposed wage cut of May 2, 1949.He testi-fied that on the Friday before that date, Peterson and he held a conference onthe subject of a plant-wide wage cut which would include supervisory officials.In the course of the conference,they called in Superintendent Hayner.Theyasked Hayner's opinion as to what the effect of a wage cut would be upon themen.Hayner informed them that the good men in the toolroom would quit,but that the less efficient workers would accept a pay cut.Goodman denied that either Peterson or himself authorized Hayner tomention to the employees the fact that they were discussing a wage cut.Good-man testified that on May 2, 1949, Hycner called him about the prospectivewage cut and that his first reaction ww as to ask Hycner who informed himof the proposed wage cut.Hycner replied that Hayner had told him.FollowingHycner's phone call, Goodman talked by telephone to Peterson,and after con-ferring with Peterson,phoned Hycner to inform him that there would be nowage cut.Goodman in his testimony corroborated Hycner's testimony as to thediscussion concerning the rights of the parties to file various types of petitionsin i,presentation proceedings before. the Board.Goodman testified that theRespondent requested the Union to file a petition for certification of representa-tives.He also testified that the Union stated it would not file such a petitionfor policy reasons, and in turn suggested that the Respondent file an RM petition.Goodman testified that he conferred with Peterson at considerable length as tothe advisability of the Respondent filing an RM petition.On this point, Good-man testified as follows :The WITNESS.In connection with my testimony concerning my statementtoMr. Peterson in the meeting of February 15, 1949, to the effect that theTooleraft Corporation could file a petition with the National Labor RelationsBoard asking the Board to investigate the question concerning representationin the manner provided by law, and to certify the results thereof, Mr.Peterson in response inquired as to whether Toolcraft Corporation wasunder a legal duty to file such a petition, and I stated to Mr. Peterson thatthere was nothing in the law which imposed that duty upon the corporationif the corporation actually had a genuine doubt as to the majority statusof the union at that time.Mr. Peterson stated that he had a genuine doubt,and therefore,felt that since the company was under no duty to file, as-hewas advised,and further since the employees had expressed their desireto him that the company not renew the agreement,or to continue to recognizethe union after the expiration of the current contract,that the companywould not file a petition.Testimony was also received from Goodman as to the efforts made by a fieldexaminer of the Board to compromise the issues in the instant case prior tothe issuance of the complaint herein.The compromise proposed to the parties,envisioned a withdrawal of the present charge by the Union,and the filing of anRM petition by the Respondent.Several days after the compromise was sug-gested by the field examiner,that official informed Goodman that the Union wasagreeable to the arrangement.Goodman relayed this information to Peterson,and recommended,under the circumstances,that the Company file an RM petition.The final decision of Peterson not to file an RM petition is embraced in Peter-son's letter to Goodman dated December 22, 1949, which was introduced inevidence as Respondent's Exhibit No. 4.This letter is as follows :DECEMBER 22, 1949.I have considered carefully.your observations and recommendations con-cerning the disposition of the pending case against Toolcraft Corporation TOOLCRAFT CORPORATION673before the National Labor Relations Board and have concluded that we willnot file a petition.Frankly,I do not agree with the wisdom or merit of the policy of the Boardto the effect that an employer cannot withdraw recognition from a labororganization with impunity unless he obtains formal permission to do sofrom the National Labor Relations Board.As youwell know,we werecompletely justified in withdrawing recognition from the union.Further-more, if the union really represented a majority of our employees,they were.free during this entire period of time,and even prior to the expiration of thecontiact,to file a petition for an election with the Board.Their failureto do so corroborates the fact that they do not represent our employees.I realize that if the Board issues a complaint that I shall be obliged toparticipate in hearings and that ultimately an election may take place asa result of a petition filed by the union.However, these prospects are notwithin our control.As and when I am either voluntarily satisfied on thisquestion or should any proceedings instituted against us result in imposinga'recognizable legal duty to such effect,I then shall be governed accordingly.In addition to the testimony of the witnesses,the General Counsel introducedrecords of the paymentof dues bythe various employees in the unit..This evi-dence which will be discussedat lengthhereafter,establishes conclusively thaton May 1, 1949,and thereafter the Union was the representative of a majorityof the men in the appropriate unit.Concluding findingsOn the basis of the foregoing evidence,the General Counsel urges that theallegation of refusal to bargain is sustained.From the same facts, the Respond-ent argues that it is clear that the Respondent had a bona fide doubt that theUnion represented a majority of the employees in the toolroom,and that thisdoubt was based on changed circumstances and conditions within and around theunit, and that because of its genuine doubt, the Respondent was justified inrefusing to bargain with the Union.The issue is narrow,based on only twoelements:(1)The duty of the Respondent to bargain with the Union as thecertified representative of the employees in the toolroom;and (2) the good faithof the Respondent in its refusal to bargain.In considering this evidence, there are certain facts I find have been estab-lished.It is uncontested that the Union was certified as the exclusive bargain-ing representative of the employees on June 24,1947, and that the Union againdemonstrated that it represented a majority of the men in the unit in the union-authorization election of April 16, 1948.This latter mentioned election doesnot renew or act as an extension of the certification,but it is evidence of themajority of the Union at that time.It is also established that a contractionin the number of employees in the unit had taken place in the course of time.On June 16, 1947, the unit was composed of 26 employees;on April 16, 1948, itwas composed of 17 employees;at the date of the hearing, it was composed of6 employees.There was no claim by Hycner, the union representative, in histestimony,or by the General Counsel,in his presentation of the case,that thiscontraction of the unit was caused by any improper action of the Respondent.Apparently,this contraction was due to general economic factors.One factor accelerating this contraction was the incident in which five or sixmen withdrew from employment by the Company in January 1949. Evidentlythese men were not replaced.Whether the concerted withdrawal of these menwas caused by their disappointment in not obtaining a bonus equal to the ret- 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDreactive pay, or whether it was caused by Martin's offer to the men of betterjobs, or a combination of both, is not clear.But it is certain that they didwithdraw and evidently were not replaced.It is undisputed in the testimony that three employees in the unit, prior-tothe refusal of the Respondent to bargain, had notified both the Union and theRespondent that they were seriously dissatisfied with the conduct of theiraffairs by the Union.There is no proof that the Company encouraged or incitedthis dissatisfaction.It is also undisputed that the Respondent requested the Union to file a peti-tion for certification of representatives, and stated that it would agree to a con-sent election.The undersigned also finds that the Respondent fulfilled its obligation tobargain, and honored its contracts with the Union until April 30, 1949, thetermination date of the second contract.The Respondent argues that these facts, which the undersigned has found,gave a basis to the Respondent for its bona fide doubt that the Union representeda majority of the employees in the unit, and that because of this doubt, it isjustified in its refusal to bargain.The undersigned does not agree.It is fundamental that an employer's duty to bargain with a certified repre-sentative is absolute during the first year subsequent to certification.Duringthis period, the certification is not affected by changing circumstances withinthe unit, whether the changes be in number of employees, their disposition to-ward their representative, or any other like circumstance.However, with thepassage of time, the presumption that the certified representative is the ma-jority representative of the employees, loses some of its force. Board andcourt decisions agree that stability in labor relations demands that a certifiedrepresentative be permitted to represent the employees in a unit for the firstyear after certification, undisturbed by any challenge to its majority.Afterthis year, however, the presumption of majority status becomes rebuttable, andit is after the passage of this year that the efficacy of the certification becomesobscure.InN. L. R. B. v. Prudential Insurance Company of America,154 F. 2d 385(C. A. 6), the court had this to say concerning the Board's certification.It is settled that a certification by the Board is entitled to a reasonableperiod of existence, irrespective of the fact that conditions may have ma-terially changed immediately after the certification.A contrary rule tothe effect that materially changed conditions, regardless of how soon theyoccur,must immediately be recognized and translated into orders by theBoard would, as was said inN. L. R. B. v. Botany Worsted Mills, supra,133 F. 2d at page 881, `make chaos out of the administration of the statuteand prevent the protection of the very rights which it aimed to secure'A bargaining relationship once rightfully established should be permittedto exist and function for a reasonable period during which it can be givena fair chance to succeed. Since the Act does not prescribe the length oftime for which any certification shall remain valid, it has been held thatan. employer must recognize a certification rightfully given for a reason-able period of time, regardless of materially changed conditions. `Aftersuch a reasonable period the Board may, in a proper proceeding and upona proper showing, take steps in recognition of changed situations whichmight make appropriate changed bargaining relationships.'Franks Bros.Co. v. N. L. R. B.,321 U. S. 702, 705, 706, 64 S. Ct. 817, 819, 88 L. Ed. 1020;N. L. R. B. v. Appalachian Electric Power Co.,4 Cir., 140 F. 2d 217, 221, TOOLCRAFT CORPORATION675222;N. L. R. B. v. Botany Worsted Mills, supra,133 F. 2d 876, at page882.Until such changed conditions are reflected by a later ruling of the Board,or by arbitrary refusal to act after a reasonable time, a valid existingcertificationmust be honored.The respondent had no right to make theruling that changed conditions invalidated the existing certification, such.-right being exclusively in the Board.-FranksBros.v.N. L. R. B., supra;N. L. R. B. v. Appalachian Electric Power Co., supra.The Board has defined the duration of its certification inBethlehem SteelCompany,73 NLRB 27.7 at page 279, as follows :The respondent further contends that the Board failed to prove that theUnion represented a majority of the patrolmen on May 3, 1945, the dateof the alleged refusal to bargain, inasmuch as the Board's certification ofthe Union, the sole proof of its majority status, had then become stale.Wefind no merit in this contention.The certification, which we issued in July1943, clothed the Union with status as the exclusive bargaining represent-ative' of the patrolmen:Under general principles, and for purposes ofpractical administration of the Act, such status is presumed to continueuntil shown to have ceased or until such time as circumstances arise whichindicate that the presumption no longer holds true.(N. L. R. B. v. Whit-tier Mills Company,111 F. 2d 474 (C. A. 5).)It is clear from the above decisions that after certification has run 1 year,changed conditions or changed circumstances may result in extinction of thepresumption of majority status of the certified representative, and may resultin an appropriate proceedingin the termination of the certification itself.Also the Board has stated in several cases that an employer is relieved ofhis duty to bargain with a certified representative when the employer has abona fide doubt of the continuing majority status in the unit'However, theundersigned does not agree that upon the facts here presented these decisionsof the Board can be accepted as authority justifying the Respondent's refusalto bargain.In order to determine the continuing effectiveness of the Board's certification,let us examine the alleged changed conditions.While it is true that the unitcontracted between the time of certification and the date of the alleged refusalto bargin, the men who remained in the unit were the identical men who hadparticipated in the representation and union-authorization elections.The con-traction of the unit did not change the identity of the individuals who composedthe unit.The dissatisfaction which is proved was not so extensive as to leada reasonable individual to doubt the continued majority status of the Union.Three men, Osiekowski, Borowick, and Johnson expressed dissatisfaction withthe Union.At the time of the refusal to bargain, during the period covered bythe payrolls in evidence, there were nine men in the unit.Osiekowski is notlisted on the payrolls.Evidently, he had left.the employ of the Company.Atthe time of the refusal to bargain, the evidence is that two of the men of a totalof nine expressed dissatisfaction.This was approximately 22 percent of theunit.A person of experience realizes that in all organizations or groups thereare always a few members who express dissatisfaction with the way the affairs2Sport Specialty Shoemakers,Inc., 77NLRB 1011;Cu$man Lumber Co., Inc.,82NLRB 296. 676DECISIONS OF NATIONALLABOR RELATIONS BOARDof the group are conducted.The dissatisfaction of two members, of a total ofnine,would not appear to be more serious than the usual. grumbling ,in anyorganization.Even if the Union. were responsible, which is not. proven,. for the concertedquitting of five or six men in January 1949, this does not change the union com-plexion of those men who remained in the unit. In the opinion of the under-signed, the alleged changed conditions in the unit were not of such gravity as toform a substantial basis for a genuine doubt of the Union's majority status.The Respondent urges that his conduct in the refusal to bargain is markedby good faith.From a consideration of all the evidence, and despite the very favorable find-ings heretofore recorded, the undersigned finds that-the Respondent was undera duty to bargain collectively with the Union as the certified representative ofits employees at the time of its refusal to bargain, and that its alleged doubt ofthe majority status of the Union was not in good faith.This finding is basedon the following considerations among others. It is apparent from the evidencethat, by its conduct, the Respondent hoped to evade its duty to continue to bar-gain collectively with the Union because its relationship with the Union had beenexpensive and less profitable to the Respondent, and, therefore, the Respondentdecided to reject the principles of collective bargaining.It is highly significant that the Respondent's letter of February 22, 1949,terminating the second contract makes no mention of the Respondent's doubtas to the Union's majority status.This letter merely terminates the contractgiving no reason for the action.Evidently, the Union did not know of theRespondent's doubt until Hycner was informed of it by Goodman and then byPeterson.This omission from the letter of February 22, 1949, gives the impres-sion that the doubt of union majority was an afterthought ; that the primaryconsideration was to terminate the contract, and that the doubt of majoritymany of the Company's complaints with the Union. This letter 'attempts toterminate the relationship existing between the Company and the Union andstates the following propositions: (1) That the Respondent is not a member ofthe Tool and Die Institute and will not be bound by the Tool and Die In-stitute negotiations ; (2) that the second contract was signed against 'Peterson'sbetter judgment, and that as he feared, it had worked out to the detriment ofthe Company; (3) that the agreement between the employees in the tool anddie industry and the Union had taken the industry into the noncompetitive classto the detriment of the industry; and (4) that for these reasons, the Companywas obliged to terminate the contract and withdraw recognition from the Union.The letter of May 11, 1949, also complains of the conduct of the union represent-atives and, it is only after all the foregoing, that the letter concludes with theassertion that if the Union will prove its majority status, the Company will re-sume bargaining relations with the Union. It is. apparent to the undersignedfrom this correspondence that the termination of relations with the Union wasmotivated not by a genuine doubt of the Union's majority status, but by a de-sire of the Company to act independently, without the burdensome duty of bar-gaining collectively.It is apparent that Peterson felt that his Company wouldbe more prosperous if not obligated to bargain and execute "unrealistic" contractswith the Union.The fact that the Company was motivated by economic factors in terminatingits relationship with the Union is proven by the proposed pay cut of May 2,1949.Whether Hayner was authorized to inform the men of the proposed wagecut or not is of very minor importance.However, the undersigned attributes TOOLCRAFT CORPORATION677significance to the fact that, on the first working day after the termination ofthe second contract,the Company discussed and was preparing to effect a paydecrease of all employees.The fact that the Company was prepared to makesuch a unilateral revision of pay rates,at that particular time, indicates that therefusal to continueto bargain with the Union was prompted by a desire foreconomic independence and not by any doubt of the Union'smajority status.The undersigned also finds that the refusal by the Respondent to file an RMpetition is evidence of bad faith in its-refusal to bargain.As pointed out previ-ously, it has been the decision of the courts and the Board that certificationof a representative by the Board carries an irrebuttable presumption of ma-jority status for the certification year, and that this presumption continuesthereafter"until such time as circumstances arise which indicate that the pre-sumption no longer holds true." 3As stated in N. L.R. B. v. Prudential Insurance Company ofAmerica, supra-"until such changed conditions are reflected by a later ruling of the Board, orby arbitrary refusal to act after a reasonable time, a valid existing certificationmust be honored.The respondent had no right to make the ruling that changedconditions invalidated the existing certification,such right being exclusively inthe Board."Though some changes in conditions and circumstances within theunit had occurred,these circumstances,in the opinion of the undersigned, didnot give the right to the Respondent to disregard the outstanding certification ofthe Boardand do nothing else.The certification came into being by a decisionof the Board under the legal procedure of the Act and, according to sound legalprinciples,itmust be terminated or extinguished by the Board under the pro-cedure of the Act.-At the time of the refusal to bargain, any one of three parties could have usedthe representation procedure of the Act and brought the fundamental questionhere contained to the Board for resolution.Any group of dissatisfied employeescould have filed a decertification petition;the Respondent could have filed anRM petition;and the Union could have filed a petition for certification.In viewof the evidence of union adherence,considered in the next section of this Re-port, it is apparent that none of the men were dissatisfied to the point of filinga decertification petition.Hycner, as union representative,ineptly stated theUnion's reason for refusing to file a petition to be the union policy based on theeffect of such a petition on other employers..He had a far better reason forrefusing to file a.petition,but he did not emphasize that reason,namely, thatthe Unionwas then the certified representative.Prior to its certification asrepresentative,the Union had invoked the representation procedure of the Boardand had qualified:and been designated as exclusive representative of the em-ployees in the unit.Hycner seems to have had such an idea in mind when hestated that his Union was the certified representative until someone filed a"decertification petition."Though somewhat confused in terminology, he hadmuch the same thought as that expressed by the court inN. L. R. B. v. PrudentialInsurance Company.of America,supra,namely,that Board certification enduresuntil ended by the Board.Under the circumstances existing at the time, theUnion was the certified agent. It had nothing to gain by filing a petition exceptto satisfy the alleged doubt of this Respondent.As the possessor of the Board'scertification,won in a representation proceeding,the Union in effect said-wehave the Board's certification and if you deem the certification invalidated bychanged conditions,it is your right to file a petition with the Board,'prove the.changed conditions in a representation proceeding,and let the Board decide3Bethlehem Steel Compa;vy, supra. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not conditions are changed sufficiently to warrant a termination ofour certification and the holding of a new election.The cases dealing with the defense of bona fide doubt arose prior to the amend-ment of the Act. Before the amendment, an employer, in a case such as this,where only one union claimed to represent the employees, had no right to filea petition which would start the representation machinery of the Board in.motion.Under the Board's rules prior to the amendment of the Act, an employercould file a petition for certification only when two or more unions claimed. to.represent his employees.Occasionally it occurred that the certified representa-tive lost its majority standing in a unit and no second union claimed to representthe employees. In these circumstances, the employer's only courses of actionwere to either bargain despite his doubt of majority, or express his doubt and.refuse to bargain and await unfair labor practice charges against him, during:the trial of which he could prove his doubt founded on changed conditions as adefense to the complaint.Under the amended Act,this situation is hasicly-chamged.Now under these circumstances, the employer can file a petition and.present what he claims is a question concerning representation to the Board.An employer need no longer bargain while in doubt of the union's status orrefuse to bargain at the peril of charges of unfair labor practices.Now, underthe authority of many cases 4 the employer may file an RM petition and obtainan election to resolve his doubts.The only action required of the employer is.that he initiate the proceeding by filing the petition.The right to file an RM petition puts this Respondent in an entirely differentposition than 'employers in like circumstances prior to the amendment of theAct.This Employer had ready to his hand the legal machinery by which hisdoubt could be resolved by investigation and certification of representatives.It is true that the Act itself does not expressly place the duty on an employerto file an RM petition in appropriate circumstances.But since the present Actaffords the employer a right and remedy by which his doubt can be resolved,the employer's conduct in refusing to avail himself of this right is necessarilyevidence of his good or bad faith.If the Respondent's failure to bargain was prompted by genuine doubt of theUnion's majority status, the Respondent had merely to file an RM petition toobtain a resolution of his doubt by a Board-conducted election. This simple stepthe Respondent refused to take, and the. undersigned finds that this refusalis evidence of the bad faith of the Respondent.In this case, the union, possessor of the Board's certification, assumed theposition that it was the certified representative until action of the Board termi-nated the existing certification.That position seems to be based on firm legalprinciples.By legal procedure including an election, it had won certification bythe Board.When the Employer challenged its majority status, it had a rightto say to the challenger, file an RM petition and when required to do so, wewill prove our majority in an election.But in this case, the Employer refusedto file the RM petition.Goodman, counsel for the Respondent, testified thathe advised the Respondent that it was under no duty to file an RM petition underthe Act, and on his advice it did not file an RM petition. But, did not the Actitself, by implication, require that the Respondent file the petition?Under the procedure of the Act, the certification of the Union was issued.The certification carries a presumption of majority status "until shown to haveceased, or until such circumstances arise which indicate that the presumptionContinentalSouthern Corporation,83 NLRB669;Whitneys,81 NLRB75 ; J. C.PenneyCompany,86 NLRB 920. TOOLCRAFT CORPORATION679no longer holds true."'When the Employer said in effect that circumstanceshad arisen which indicated that the presumption no longer held true, he tookthe affirmative of that proposition and the legal burden of initiating the legalproceeding to terminate the certification, fell upon him under all legal principles.Under the Act, the appropriate legal proceeding that he could have takenwas to file an RM petition. Instead however of discharging his obligation, andasserting his legal right, he chose to take no action, and stand on his own per-sonal decision, and to refuse to bargain with the representative of his employees,who held the certification of the Board.The effect of the Respondent's refusal to file an RM petition is manifest-sinceApril 30, 1949, the representative certified by the Board has not been recognized,and the Respondent has not had bargaining relations withanyonerepresent-ing the employees in the unit.The Respondent deliberately chose the coursethat left its doubt unresolved, the one course that would result in unstable laborrelations, and the one course by which, at least temporarily, it relieved itself ofits duty to bargain collectively with anyone.Of course, in filing an RM petition,the Respondent ran the chance that his doubt was groundless, and that theUnion was the majority representative in the unit.The Respondent evidentlywas unwilling to run the risk that an election would prove the Union's majoritystatus and lead to the necessity of further relations with the representative ofits employees.From all the evidence, I find that the Respondent, by its refusalto bargain, has sought to escape its duty, under the Act, to bargain with thecertified representative of its employees, and has seized upon minor circum-stances such as the contraction of the unit, the mass quitting, the expresseddissatisfaction of a minority, to give its unlawful action the guise of legality,I find that the Respondent's refusal to bargain is not justified and is a violationof Section 8 (a) (5) of the Act.The union representative, Hycner, testified that the Respondent did not refuseto bargain prior to the expiration of the second contract on April 30, 1949.Therefore, I find that the violation of Section 8 (a) (5)"of the Act occurred onMay 1, 1949.C.The appropriate unitThe complaint alleges that the following employees constitute a unit appro-priate for the purposes of collective bargaining : All employees of the toolroomexcept for office and clerical employees, supervisors with authority to hire, dis-charge, discipline, or effectively recommend such action, and all other employeesof the Respondent.The answer of the Respondent admits this allegation ofthe complaint.The Board found this unit appropriate in Case No. 13-R-4467 involving thesame parties, the case in which the Union was certified. I find the unit appro-priate for the purposes of collective bargaining.D. Proof of Union's majority in the unitThe General Counsel introduced into evidence two lists of employees in theunit.One list contained the names of employees for the pay period endingFebruary 25, 1949, and the second for the pay period ending April 29, 1949.Both lists contained the same number of employees-nine, and the same names-Randick, Borowick, Hendrickson, Szymanski, Johnson, Weirick, Jelinek, Mc-Kenzie, and Tauber.EBethlehemSteel Co., Supra. 680DECISIONS OF NATIONALLABOR RELATIONS BOARDOf the men so named, Hycner testified that Borowick and Johnson expresseddissatisfaction with the Union.Osiekowski, who was named as dissatisfied byHycner, evidently left the employ of the Respondent prior to February 25, 1949.Employee Tauber in his testimony stated that at the date of the hearing, theunit was composed of three older employees-Randick, Borowick, and himself-their names are on the payrolls, and three new employees-Graves, employedabout a month, Rubow, who started on Monday of that week, and Kearney, whostarted on the morning of the day on which Tauber testified.As proof of the majority status of the Union, the General Counsel introducedthe office records of the Union showing the payment of periodic dues by theemployees.Alberta Lile, of the union office staff, testified to the authenticityand accuracy of these records.The General Counsel and counsel for theRespondent questioned the witness about the timeliness of the payment of duesby the men, as being some evidence of dissatisfaction within the unit.Theundersigned is not persuaded that such evidence has probative value, becausethe union bylaws provide a 3-month grace period, during which dues may bepaid, without the member being declared delinquent.The cards show that allmen listed on the payroll lists were members in good standing, although a fewwere tardy in paying dues, during the period with which we are concerned. Ofthe new men mentioned by witness Tauber, there are cards for Rubow andKearney.These cards show that these two employees were dues paying mem-bers of the Union prior to their employment at Toolcraft.No card was intro-duced into evidence for employee Graves.These cards, containing a record of the payment of dues by the individualmembers, are the only proof offered by the General Counsel to establish thatat the time of the refusal to bargain, the Union represented a majority of theemployees in the unit.This type of evidence, a record of dues payment, in view of the union-securityprovisions in the contract between the Union and the Respondent,raises an-other problem-for that period during which membership and the payment ofdues were required as a condition of employment.During the tenure of employment all employees, except Graves, have beenmembers of the Union and paid their dues. It is clear from the provisions ofthe union-security clause, that membership and the payment of dues is compul-sory under the contract, as a condition of employment.The record of the'individuals' payments of dues, required by this compulsory provision, is herepresented to the Board as proof of the free untrammelled designation of the Unionas bargaining representative.For the period covered by the second contract,I cannot accept these records as adequate, sufficient evidence of the Union'scontinuing majority status in the unit.The records of payment of dues are offered in evidence to prove that the Unionhas continued to be the voluntarily, freely chosen representative of a majorityof the men in the appropriate unit.When we scrutinize these records as evi-dence, we readily discern that the records are deficient in the quality requiredas proof-namely, they do not possess the quality of voluntariness.The dueswere paid under compulsion of the contract and the law; individually they arenot evidence of the individual's free and voluntary designation of the Union ashis representative, and the quality which the records lack individually, theymust lack in the aggregate.In many cases, the Board has accepted union cards or records as evidenceestablishing the voluntary designation of the Union as bargaining representative.Designation cards bearing the signature of the designator have been accepted.Authorization cards, even when unsigned, but accompanied by testimony that TOOLCRAFT CORPORATION681the individual meant the card as a designation of the Union, have been accepted.The Board has accepted all kinds of cards, writing, and memoranda as evidenceof the individual's designation of his bargaining agent, as long as the writing,card, or memoranda possessed one evidentiary quality-it was the voluntaryact of the individual concerned, and constituted his manner of manifesting hisfree, untrammelled,uncoerced choice of bargaining agent.Such evidence isproper ; indeed it is often the very best evidence because it is a permanent writtenrecord of the individual's free choice.But the instant records of payment ofdues, based on a membership required by contract with the sanction of law, donot possess the essential quality-voluntariness, which gives them probativevalue as evidence of a union's majority, voluntarily and freely expressed.Theevid'e'nce of the union-security clause present in this record destroys any validclaim that these dues were voluntarily paid.The infirmity in the evidencesprings from the very-nature of the payments, which are compulsory under theContract.However, the records of payments extend beyond the contract period, whichended April 30, 1949.After that date, when the second contract between theUnion and the Respondent expired, the nine men in the unit-Borowick, Hen-drickson, Jelinek, Johnson, McKenzie, Randick, Szymanski, Tauber, and Weir-ick, continued to ' pay their dues.These men continued to be members of theUnion in good standing and continued to pay dues up to the time of the hearing.At the time of the hearing, there were six men in the unit. Five of thesemen were dues paying members of the Union in good standing. Graves is theonly employee for whom a record of dues paid record was not offered in evidence.Payment, of dues and membership in the Union were not required as acondition of employment after April 30, 1949.This evidence of voluntary pay-ment of dues and membership in the Union, is adequate proof of the Union'smajority after that date.Therefore, I find that at the time of the refusal tobargain onMay 1, 1949, and thereafter, the Union represented a majority ofthe employees in the appropriate unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that the Respondent cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies of theAct.Having found that the Union represented and now represents a majorityof the employees in the appropriate unit and that the Respondent has refusedto bargain collectively with it, the undersigned will recommend that the Re-spondent upon request bargain collectively with the .Union.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Pie and Toolmakers Lodge 113, International Association of Machinists,is a labor organization within the meaning of Section 2 (iii) of the Act.929979-'51-vol. 92-45 682DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All employees of the toolroom, excluding office and clerical employees,supervisors with authority to hire, discharge, discipline, or effectively recom-mend such action, and all other employees of the Respondent at its Chicago, Illi-nois, plant, constitute a unit appropriate for the purpose of collectivebargainingwithin themeaning ofSection 9 (b) of the Act.3.Die and Toolmakers Lodge 113, International AssociationofMachinistswas, on May 1, 1949, and at all times thereafter has been and is, the exclusiverepresentative of all the employeesin the aforesaidunit forthe purposes ofcollective bargaining within themeaning ofSection 9 (b) of the Act.4.By refusing on May 1, 1949, and at all times thereafter, to bargain col-lectivelywith Die and Toolmakers Lodge 113, International Association;, ofMachinists, as the exclusive representative of all its employees in the aforesaidappropriate unit, Respondent has engagedin and is engaging in unfair laborpractices within the meaning of Section 8 (5) of the Act,as amended.5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteedin Section 7 of the Act, and has engagedin and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act, as amended.6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]